Mr. Justice Teller
delivered the opinion of the court.
Defendants in error had judgment in an action against the plaintiff in error for a commission on the sale of real estate. The cause is now before us for review.
There are several errors assigned, the first of which is not argued. The second, alleging that the court erred in refusing to sustain the motion for a directed verdict for the defendant, cannot be considered, because the evidence is not- presented in the abstract. The third is that the court erred in refusing to sustain a motion to have the plaintiff elect upon which cause of action to proceed. There is no such motion in the abstract. The same objection applies to the fourth assignment of error that the coiurt refused to direct a verdict at the close of all the evidence.
Assignments Nos. 5, 6, 7 and 8, concerning instructions *476given, cannot be considered for the reason that the abstract shows no exceptions to the instructions. '
The ninth assignment is that the court erred in not giving tendered instructions. This cannot be considered because such instructions are not in the abstract.
It is urged also that the court erred in overruling defendant’s motion for a new trial. The motion for a new trial is not set out in the abstract, but there is a mere statement that the motion was filed and overruled. No exception appears to have been taken to the overruling of the motion, nor to the judgment entered on the verdict. None of the evidence is abstracted and we are left wholly in doubt as to what it was. In that state of facts it must be presumed that it supports! the judgment.
It is a settled rule of this court that we will consider only those matters set out in the abstract. Macdermid v. Watkins, 41 Colo. 231, 92 Pac. 701.
In Silver Mountain Mine Co. v. Anderson, 41 Colo. 123, 92 Pac. 226, we said:
“The rules of court with respect to the preparation of abstracts and the filing of briefs are to enable litigants to present a case in such manner that the court may understand the questions involved. If either party fails to comply with these rules, the duty does not devolve upon the court to examine the transcript or search for authorities to sustain the case of the paxTy in default.”
The judgment is therefore affirmed.
Mr. Chief Justice Scottnot participating.